 1
 2
 3
 4
 5
 6
 7
 8                                    UNITED STATES DISTRICT COURT
 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA
10
11    STANLEY GLEASON,                                 No. 2:18-cv-0135 MCE CKD P
12                       Plaintiff,
13            v.                                       ORDER
14    R. NEUSCHMID, et al.,
15                       Defendants.
16

17           On December 6, 2018, Plaintiff, a state prisoner proceeding without counsel, filed a

18   request for reconsideration (ECF No. 51) of the Magistrate Judge’s order filed November 20,

19   2018 (ECF No. 48) dismissing Plaintiff’s amended complaint with leave to file a second amended

20   complaint. Pursuant to E.D. Local Rule 303(f), a Magistrate Judge’s orders shall be upheld

21   unless “clearly erroneous or contrary to law.” Upon review of the entire file, the Court finds that

22   it does not appear that the Magistrate Judge’s ruling was clearly erroneous or contrary to law.

23   /////

24   /////

25   /////

26   /////

27   /////

28   /////
                                                       1
 1          Therefore, IT IS HEREBY ORDERED that, upon reconsideration, the order of the
 2   Magistrate Judge filed November 20, 2018 (ECF No. 48), is AFFIRMED, and Plaintiff is granted
 3   a 30-day extension of time within which to file his second amended complaint.
 4          IT IS SO ORDERED.
 5   Dated: June 11, 2019
 6
 7
 8
 9
10
11
12
13
14
15
16

17
18
19

20
21
22
23
24
25
26
27
28
                                                     2
